from an order of the Supreme Court, Monroe County (William E Polito, J), entered August 31, 2006 in a personal injury and wrongful death action. The order denied plaintiffs motion for partial summary judgment on the issue of liability.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 1, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Scudder, P.J., Martoche, Smith, Lunn and Pine, JJ.